Title: Abigail Adams Smith to John Adams, 7 January 1791
From: Smith, Abigail Adams
To: Adams, John


My Dear Pappa—
New York January 7th 1791
I have received your two Kind letters of Decr 8th and 17th and am much obliged for your good wishes, and advice I have no desire to mix with the World or associate with any but my friends during the absence of my Husband—retirement from the World and an intercourse with, and attention, to ones family and friends are I presume Compatiable— the former it is my wish to observe the latter Contributes much to alleviate the Solitude of my situation I am as happy in the society of Colln Smiths family as I can be during his absence— they are very friendly disposed and we have ever lived in the greatest Harmony—which has ever given me pleasure—
Colln Smiths voyage was not I hope undertaken without due consideration and I wish it may succeed equal to his expectations, those friends to whom he Communicated the object; have approved of it—
But if he had been treated by those in Power as he was entitled to expect he would not have been compelled to have undertaken it a paragraph in this days paper mentions that he has been sent by the President on Public Service—which Shews the Worlds opinion that he ought to have been attended to, in past appointments I most ardently wish that the result of his present voyage may render him independant of their smiles or favours—
my Mamma mentions that you wished to forward to Colln Smith some journals and papers— there are frequently Vessells going from Hence—but unless some Passenger would take a Pacquet the expence of Postage would be great—
I am very happy to hear that my Brother is recovering his health sincerely do I wish that it may be permanently established— the Wellfare Health and prosperity of your family my Dear Pappa—are too nearly connected with my happiness—for me not to regret any of those events which may interfere with either—in any branch of it— and to hear of their happiness—will ever Contribute largely to that of your / Dutifull and affectionate Daughter
A Smith—
